Citation Nr: 1410474	
Decision Date: 03/13/14    Archive Date: 03/20/14

DOCKET NO.  10-43 231	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for headaches.

4.  Entitlement to service connection for thoracolumbar spine degenerative joint disease.

5.  Entitlement to service connection for indigestion.

6.  Entitlement to service connection for an acquired psychiatric disorder, including depression.

7.  Entitlement to service connection for a bilateral knee disorder.

8.  Entitlement to service connection for a bilateral foot disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Mary E. Rude, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1986 to June 1988.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a rating decision of the St. Louis, Missouri Regional Office (RO) of the Department of Veterans Affairs (VA).

The Veteran's Virtual VA electronic claims file and the Veterans Benefits Management System paperless claims processing system have been reviewed in conjunction with the current appeal.  The Virtual VA file contains a February 2014 Appellate Brief pertinent to the issues on appeal.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran asserts that she has tinnitus, headaches, indigestion, depression, a bilateral knee disorder, and a bilateral foot disorder which first began during her active duty service and have continued to affect her to the present.  She also asserts that she has hearing loss and a back disorder which preexisted service but which were permanently aggravated by acoustic trauma and physical exertion in the service.

The Veteran's service treatment records show numerous complaints of joint pain and hearing difficulties.  The Veteran's June 1986 Report of Medical History included right ear hearing loss since 1983 and back pain.  In July 1987 the Veteran was treated for left foot pain that began while she was watching TV and radiated to the left ankle.  She was ultimately diagnosed with degenerative changes at the first tarsometatarsal joint of the left foot.  In August 1987 the Veteran was treated for lower back pain that radiated to the hips.  The Veteran reported that she had lower back trouble since before joining the service.  She was diagnosed with mechanical lumbosacral musculoskeletal strain.  X-rays for the lower back found no significant abnormalities.  The Veteran was placed on bed rest.  In a follow-up examination later that month, the Veteran reported that she was better able to walk in an upright position and was diagnosed with resolving mechanical lumbosacral strain.  In April 1988 the Veteran was treated for arthralgia to multiple joints and was found to have possible early degenerative joint disease.  The Veteran denied depression but was "somewhat isolated."  A physician diagnosed the Veteran with possible rheumatoid arthritis.  April 1988 X-rays showed mild narrowing of the medial joint compartment of the left knee.  In May 1988 the Veteran was treated for arthralgia, and the prior left knee X-rays were noted to be within normal limits.

Treatments relating to audiological complaints include a June 1986 audiological examination showing hearing impairment in the right ear and a November 1986 audiological examination which noted that the Veteran had 5 spells of dizziness, hearing loss, and tinnitus between September and October 1983.  November 1986 and July 1987 audiograms showed significant right ear hearing impairment.  In July 1987 the Veteran reported hearing a sensation like "the ocean or listening to a sea shell," but denied true tinnitus or vertigo.  She reported noise exposure from shooting rifles and handguns.  The Veteran was diagnosed with right ear neurosensory high frequency hearing loss and was advised to use double hearing protection.  In March 1988 the Veteran was seen for a hearing loss consultation.  The audiologist noted that "Due to rate, i.e. engineman, and noise exposure likelihood of causing progression of hearing loss.  DOUBLE hearing protection is required in ALL designated noise hazardous areas."

Finally, at the June 1988 separation examination, the Veteran reported leg and back aches, back pain, hearing loss, indigestion under stress, left ankle treatment, degenerative joint disease, and depression.

The Veteran was afforded VA joint and audiological examinations in August 2009.  Unfortunately, these examinations are inadequate for adjudication of the pertinent issues.  The examining audiologist opined that the Veteran's hearing loss was not aggravated by service, but did not consider the appropriate standard of whether clear and unmistakable evidence existed showing that hearing loss was not aggravated by service.  The examiner noted that the Veteran had tinnitus in 1983, but did not provide any opinion on whether tinnitus clearly and unmistakably preexisted service or was aggravated by service.

The August 2009 joint examination opinion is likewise inadequate for adjudication of the relevant claims.  The examiner did not provide a clear opinion on whether it was at least as likely as not that the Veteran's joint disorders were related to service, did not give accurate consideration of the service treatment records described above, did not consider the Veteran's lay statements, did not provide clear diagnoses for the Veteran's disorders, and did not provide an opinion regarding whether the Veteran's back disorder preexisted service and was aggravated by service.

The Veteran must also be afforded VA examinations for headaches, depression, and indigestion.  The Veteran noted on her June 1988 separation examination that she had experienced indigestion and depression in service, and she has credibly asserted that she first experienced a severe headache in service and has had chronic problems with headaches since that time.  As the Veteran has not yet been provided examinations for these disorders, VA examinations with appropriate VA examiners must be scheduled.

The Veteran has also stated that VA should acquire relevant records from the Social Security Administration (SSA).  In April 2009 the RO requested these records and received from SSA a Disability Determination and Transmittal sheet which indicated that the Veteran was not disabled.  VA has not, however, acquired the complete SSA records, including the SSA decision on the claim and any accompanying medical records.  As such records may be pertinent to the claims on appeal, the Veteran's complete SSA records, if available, should be obtained and associated with the claims file.

The Board notes that the Veteran has also provided VA with numerous names and addresses of her private medical providers, but all attempts to acquire these records have either been returned as undeliverable or answered with a negative response.  The RO should clearly notify the Veteran that all attempts to acquire her private records have failed, and she should be requested to provide such medical records herself or to again sign the necessary authorization for release of such private medical records to VA.

Accordingly, the case is REMANDED for the following actions:

1.  The RO/AMC should send to the Veteran and her representative a letter informing them that all attempts to acquire the Veteran's private medical records have either been returned as undeliverable or answered with a negative response.  The letter should request that she provide such medical records herself or again provide sufficient information and authorization to enable the RO/AMC to attempt to obtain private medical evidence pertinent to the appeal.

2.  The RO/AMC should contact SSA and request that agency to provide a copy of any decisions granting or denying the Veteran disability benefits as well as all medical records upon which the decision was based, following the current procedures prescribed in 38 C.F.R. § 3.159(c) with respect to requesting records from Federal facilities.  All records and responses received should be associated with the claims file, including any negative response from SSA.

3.  Arrange for the Veteran to undergo an appropriate VA examination of the back and spine performed by a qualified examiner to determine the Veteran's current back/spine diagnoses and their likely etiology.  (This examination may, if medically appropriate, be combined with the feet and knees examination requested in paragraph 4 below.)  The entire claims file must be made available to the examiner, and the examination report should include discussion of the Veteran's documented medical history and lay assertions.  All appropriate tests and studies should be accomplished (with all findings made available to the examiner prior to the completion of his or her report), and all clinical findings should be reported in detail.  

Based on examination findings, medical principles, and historical records, including available service treatment records, the examiner should respond to the following:

(a) What are the Veteran's current diagnoses pertaining to the back or spine?

(b) For each diagnosed disorder, the examiner should render an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any such disorder had its onset during or is otherwise related to any event in the Veteran's active duty service.  Please explain why or why not.

(c) For each diagnosed disorder, does the evidence of record clearly and unmistakably show that the disorder existed prior to the Veteran's entrance onto active duty?  If so, what evidence supports that conclusion?

(d) With respect to any such disorder that the examiner finds existed prior to the Veteran's entrance onto active duty, is there clear and unmistakable evidence that the disorder was not aggravated during active service?  The term "aggravation" means an increase in disability during active service beyond the natural progress of the preexisting condition.  Please discuss the evidence used to support this conclusion.

The reasons and bases for all opinions expressed should be provided and the report should include a discussion of the Veteran's documented medical history, lay statements, and assertions, including her assertions of continuing, worsening back pain since service.  The examiner is asked to specifically discuss the Veteran's in-service treatment for lower back pain in August 1987 and for arthralgia in April 1988.

If the examiner cannot provide an opinion, the examiner must affirm that all procurable and assembled data was fully considered and a detailed rationale must be provided.

4.  Arrange for the Veteran to undergo an appropriate VA examination of the feet and knees performed by a qualified examiner to determine the Veteran's current diagnoses and their likely etiology.  (Again, if medically appropriate this exam may be combined with the back examination requested in paragraph 3.)  The entire claims file must be made available to the examiner, and the examination report should include discussion of the Veteran's documented medical history and lay assertions.  All appropriate tests and studies should be accomplished (with all findings made available to the examiner prior to the completion of his or her report), and all clinical findings should be reported in detail.

Based on examination findings, medical principles, and historical records, including available service treatment records, the examiner should respond to the following:

(a) What are the Veteran's current diagnoses pertaining to the bilateral feet and knees?

(b) For each diagnosed disorder, the examiner should render an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any such disorder had its onset during or is otherwise related to any event in the Veteran's active duty service.  Please explain why or why not.

(c) Does the Veteran currently have a diagnosis of arthritis of the left knee or foot?  Do the Veteran's service treatment records indicate that she was diagnosed with arthritis of the left knee or foot during her active duty service?  Was this supported by in-service X-ray findings?

The reasons and bases for all opinions expressed should be provided and the report should include a discussion of the Veteran's documented medical history, lay statements, and assertions, including her assertions of chronic feet and knee problems since service.  The examiner is asked to specifically discuss the Veteran's in-service treatment for joint and foot pain in June 1987, April 1988, and May 1988.

If the examiner cannot provide an opinion, the examiner must affirm that all procurable and assembled data was fully considered and a detailed rationale must be provided.

5.  Arrange for the Veteran to undergo an appropriate VA audiological examination to determining the current nature and likely etiology of any hearing loss and tinnitus disabilities.  The entire claims file must be made available to the examiner, and the examination report should include discussion of the Veteran's documented medical history and lay assertions.  All appropriate tests and studies should be accomplished (with all findings made available to the examiner prior to the completion of his or her report), and all clinical findings should be reported in detail.

Based on examination findings, medical principles, and historical records, including available service treatment records, the examiner should respond to the following:

(a) Is at least as likely as not (50 percent or greater probability) that the Veteran's current right ear hearing loss, left ear hearing loss, or tinnitus disabilities had their onset during or are otherwise related to any event in the Veteran's active duty service?  Please explain why or why not and provide separate opinions for the right and left ears.

(b) Does the evidence of record clearly and unmistakably show that right ear hearing loss or tinnitus existed prior to the Veteran's entrance onto active duty?  If so, what evidence supports that conclusion?

(c) If hearing loss or tinnitus is found to have preexisted service, is there clear and unmistakable evidence that the disorders were not aggravated during active service?  The term "aggravation" means an increase in disability during active service beyond the natural progress of the preexisting condition.  Please discuss the evidence used to support this conclusion.

The reasons and bases for all opinions expressed should be provided and the report should include a discussion of the Veteran's documented medical history, lay statements, and assertions.  In responding the examiner is asked to indicate whether there is other likely etiology of hearing loss, if unrelated to service, to include advancing age, infection, or other cause.

If the examiner cannot provide an opinion, the examiner must affirm that all procurable and assembled data was fully considered and a detailed rationale must be provided.

6.  Arrange for the Veteran to undergo an appropriate VA neurological examination to determine the Veteran's current diagnosis related to headaches and its likely etiology.  The entire claims file must be made available to the examiner, and the examination report should include discussion of the Veteran's documented medical history and lay assertions.  All appropriate tests and studies should be accomplished (with all findings made available to the examiner prior to the completion of his or her report), and all clinical findings should be reported in detail.

Based on examination findings, medical principles, and historical records, including available service treatment records, the examiner should state whether the Veteran currently has any diagnosis pertaining to chronic headaches and whether it is at least as likely as not (50 percent or greater probability) that any such disorder had its onset during or is otherwise related to any event in the Veteran's active duty service.  Please explain why or why not.

The reasons and bases for all opinions expressed should be provided and the report should include a discussion of the Veteran's documented medical history, lay statements, and assertions, including her assertions of having first experienced headaches in service and having frequent headaches ever since.

If the examiner cannot provide an opinion, the examiner must affirm that all procurable and assembled data was fully considered and a detailed rationale must be provided.

7.  Arrange for the Veteran to undergo a VA gastrointestinal examination to determine the Veteran's current diagnoses pertaining to indigestion and their likely etiology.  The entire claims file must be made available to the examiner, and the examination report should include discussion of the Veteran's documented medical history and lay assertions.  All appropriate tests and studies should be accomplished (with all findings made available to the examiner prior to the completion of his or her report), and all clinical findings should be reported in detail.

Based on examination findings, medical principles, and historical records, including available service treatment records, the examiner should state whether the Veteran currently has any gastrointestinal disorder diagnosis pertaining to chronic indigestion or gastroesophageal reflux disease and whether it is at least as likely as not (50 percent or greater probability) that any such disorder had its onset during or is otherwise related to any event in the Veteran's active duty service.  Please explain why or why not.

The reasons and bases for all opinions expressed should be provided and the report should include a discussion of the Veteran's documented medical history, lay statements, and assertions, including her assertions of having first experienced indigestion in service and the June 1988 report of having indigestion under stress.  The examiner must also address the Veteran's contentions that her gastrointestinal problems were caused by anti-inflammatory medications administered to her while in service.

If the examiner cannot provide an opinion, the examiner must affirm that all procurable and assembled data was fully considered and a detailed rationale must be provided.

8.  Arrange for the Veteran to undergo a VA psychiatric examination performed by psychologist or psychiatrist to determine the Veteran's current psychiatric diagnoses and their likely etiology.  The entire claims file must be made available to the examiner, and the examination report should include discussion of the Veteran's documented medical history and lay assertions.  All appropriate tests and studies should be accomplished (with all findings made available to the examiner prior to the completion of his or her report), and all clinical findings should be reported in detail.

Based on examination findings, medical principles, and historical records, including available service treatment records, the examiner should state whether the Veteran currently has any psychiatric diagnosis and whether it is at least as likely as not (50 percent or greater probability) that any such disorder had its onset during or is otherwise related to any event in the Veteran's active duty service, or whether any psychiatric diagnosis is caused or aggravated by any of the Veteran's other claimed medical disorders.  Please explain why or why not.

The reasons and bases for all opinions expressed should be provided and the report should include a discussion of the Veteran's documented medical history, lay statements, and assertions, including her assertions of feeling depressed in and since service and the June 1988 report of having depression.

If the examiner cannot provide an opinion, the examiner must affirm that all procurable and assembled data was fully considered and a detailed rationale must be provided.

9.  The Veteran is hereby notified that it is her responsibility to report for any scheduled examination and to cooperate in the development of the claims, and that the consequences for failure to report for the VA examinations without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2013).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

10.  The RO/AMC must ensure that all opinion reports fully comply with this remand and the questions presented in the request.  The RO/AMC must ensure that all examiners documented consideration of all records and that all additional requested actions have been accomplished (to the extent possible) in compliance with this remand.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be done.  See Stegall v. West, 11 Vet. App. 268 (1998).

11.  Following the completion of the above, the RO/AMC should review the evidence and determine whether the Veteran's claims may be granted.  If any benefit is not granted, she and her representative should be furnished an appropriate supplemental statement of the case and be provided an opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


